DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements (IDSs) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, 10-12, 14-16 and 18 of U.S. Patent US 11,128,552 (hereinafter Pat-552). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, as shown in the following table, claim 1 of Pat-552 recites all the claimed limitations of the claim 1.
Claims / App Language 
Pat-552 Language
1. A method comprising: 











determining an expected acknowledgement (ACK) sequence number associated with a packet sent by a device in a network; 










determining an ACK sequence number of a different packet received by the device; 


determining that the ACK sequence number of the different packet does not match the expected ACK sequence number; and 


ignoring the different packet when the ACK sequence number of the different packet does not match the expected ACK sequence number.


analyzing the first packet information of the first packet to determine an expected acknowledgement (ACK) sequence number of a following packet associated with the first packet, wherein the expected ACK sequence number is determined based on a first ACK sequence number of the first packet and a size of the first packet; 

receiving second packet information co responding to a second packet that was sent to and received by the component; 

analyzing the second packet information to determine a second ACK sequence number of the second packet;

determining that the second. ACK sequence number of the second packet does not match the expected ACK sequence number; 


ignoring the second packet when the second ACK sequence number of the second packet does not match the expected ACK sequence number; and generating a warning when the second ACK sequence number of the second packet does not match the expected ACK sequence number, the warning being separate from the first packet and the second packet.



Regarding claim 3, claim 3 of Pat-552 recites all the claimed limitations of the claim 3.
Regarding claim 5, claim 1 of Pat-552 recites all the claimed limitations of the claim 5.
Regarding claim 6, claims 1 and 4 of Pat-552 recites all the claimed limitations of the claim 6.
Regarding claim 7, claim 3 of Pat-552 recites all the claimed limitations of the claim 7.
Regarding claim 8, claim 4 of Pat-552 recites all the claimed limitations of the claim 8.
Regarding claim 9, claim 6 of Pat-552 recites all the claimed limitations of the claim 9.
	Regarding claim 10, claim 7 of Pat-552 recites all the claimed limitations of the claim 10.
	Regarding claim 11, as shown in the following table, claim 10 of Pat-552 recites all the claimed limitations of the claim 11.
Claims / App Language 
Pat-552 Language
11. A system comprising: 
one or more processors; and 
a computer-readable storage medium storing instructions which, when executed by the one or more processors, cause the system to: 










determine an expected acknowledgement (ACK) sequence number associated with a packet sent by a component in a network; 









determine an ACK sequence number of a different packet received by the component; 

determine that the ACK sequence number of the different packet does not match the expected ACK sequence number; and 

ignore the different packet when the ACK sequence number of the different packet does not match the expected ACK sequence number.

one or more processors and 
a computer-readable storage medium storing instructions which when executed by the one or more processors, cause the system to: receive, from at least one sensor of a plurality of sensors in a network, first packet information sensed 

analyze the first packet information of the first packet to determine an expected acknowledgement (ACK) sequence number of a following packet associated with the first packet, wherein the expected ACK sequence number is determined based on a. first ACK sequence number of the first packet and a size of the first packet; receive second packet information corresponding to a second packet that was sent to and received by the component; 

analyze the second packet information to determine a second ACK sequence number of the second packet; 

determine that the second ACK sequence number of the second packet does not match the expected ACK sequence number; 

ignore the second packet when the second ACK sequence number of the second packet does not match the expected ACK sequence number; and 

generate a warning when the second ACK sequence number of the second packet does not match the expected ACK sequence number, the warning being 


Regarding claim 12, claim 16 of Pat-552 recites all the claimed limitations of the claim 12. 
Regarding claim 13, claim 10 of Pat-552 recites all the claimed limitations of the claim 13.
Regarding claim 14, claim 17 of Pat-552 recites all the claimed limitations of the claim 14.
Regarding claim 16, claim 10 of Pat-552 recites all the claimed limitations of the claim 16.
Regarding claim 17, claims 11 and 12 of Pat-552 recites all the claimed limitations of the claim 17.
Regarding claim 18, claim 15 of Pat-552 recites all the claimed limitations of the claim 18.
Regarding claim 19, claim 14 of Pat-552 recites all the claimed limitations of the claim 19.
Regarding claim 20, claim 18 of Pat-552 recites all the claimed limitations of the claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, the claim depends from claim 11 which recites “determine an expected acknowledgement (ACK) sequence number associated with a packet sent by a component in a network; determined an ACK sequence number of a different packet received by the component”. Claim 19 is about to determine the expected ACK sequence number without the different packet. By examining claim 11, the expected ACK sequence number is determined based on the packet, instead of the different packet. It seems that the different packet does not have anything to do with the expected ACK sequence number. More clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 11-13, 16 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Shimakura (US 2009/0323543) in view of Isobe (US 2007/0201474, “Isobe”).

Shimakura discloses “Communication Apparatus and Method of Calculating Round Trip Time” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method comprising: 
determining an expected acknowledgement (ACK) sequence number associated with a packet sent by a device in a network (Fig. 19 depicts time line analysis for packets, for instance, a packet is sent at TS11 and its ACK is received at TS 15, and [0107 and Fig. 20] “In step S1002, the RTT measurement control sequencer 503 gives, to the search unit 502 as search keys, the socket number and a value obtained by subtracting one from the sequence number of the received acknowledgement segment”, and [0108] describes registration timing sequences of packets.); 
determining an ACK sequence number of a different packet received by the device ([0108] “the sequence number of the acknowledgement returned at the timing TS16 may be different from the value obtained by adding one to the last sequence number of the transmission segment transmitted at the timing TS12. This is the reason why the range search is performed.” From cited reference another search in aforementioned search table is performed for the second TCP segment shown in Fig. 19, and it is obvious to one skilled in the art that search and comparing in the search table reads on analyzing.); 
determining that the ACK sequence number of the different packet does not match the expected ACK sequence number ([0109] “It is possible to predict the actual state of the delayed acknowledgement mechanism adopted by partner end B” and aforementioned in [0108] searching in the search tables shown in Fig. 6A and 6B, and comparing also reads on determining if ACK numbers match.).
It is noted that while disclosing packets transmitted at different times, Shimakura does not specifically teach about ACK sequence numbers different from the expected ACK sequence number. It, however, had been known before the effective filing date of the instant application as shown by Isobe in a disclosure “Device for Protection against Illegal Communications and Network System Thereof” (Title) as follows; 
ignoring the different packet ([Isobe, 0084] and Fig. 4. “The illegal communication protection device 1600 discards the received data packets 1606 (process 2316)”) when the ACK sequence number of the different packet does not match the expected ACK sequence number ([Isobe, 0068] and Fig. 4. “it checks the ACK No. of this ACK packet 1605 and decides whether or not this ACK No matches a value with a 1 added to the SEQ No. in the process 1614.”, and Fig. 4; 1615 “Judge as a normal (legal) communication only when ACK signal matches predicted value B+1 and establish session”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Shimakura's method by using the features of Isobe in order to have more effective method such that “a method for protecting against illegal communications by minimizing the rate of failure in protecting genuine communications with a large RTT” [Isobe, 0021].

Regarding claim 11, it is a system claim corresponding to the method claim 1, except “one or more processors; and a computer-readable storage medium storing instructions” (Fig. 2; 101 “Main Processor”, and [0126] “a recording medium which records software program codes for implementing the functions”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 
 
Regarding claim 20, it is a claim of non-transitory computer-readable medium except “having stored thereon instructions which, when executed by one or more processors” ([0126] “a recording medium which records software program codes for implementing the functions”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claims 2 and 13, the method of claim 1 and the system of claim 11, respectively, further comprising: generating a warning when the ACK sequence number of the different packet does not match the expected ACK sequence number, the warning being separate from the packet and the different packet ([Isobe, 0085] “The connection request source host 1601 resends this data packet 2306 (process 2317) when finding that the data packet 1606 has been discarded.”, and [Isobe, 0086] “When the illegal communication protection device 1600 receives the data packet 2306, after processing to send the ACK 

Regarding claims 5 and 16, the method of claim 1 and the system of claim 11, respectively, wherein the expected ACK sequence number is determined based on a third ACK sequence number of the packet (Fig. 20 in S1004 it is calculating an estimation value) and a size of the packet (Fig. 20 in S1004 the estimation value is based on search result performed in S1002 and S1003 described above and [0109] “It is possible to predict the actual state of the delayed acknowledgement mechanism adopted by partner end B by counting the total size of the information and the number of segments”).

Regarding claim 7, the method of claim 6, further comprising: determining a receive time of a subsequent packet received by the device ([0109] and Fig. 19 “although registration information at the timing TS11 earlier than the timing TS12 remains, registration information at the timing TS12 is searched because of the delayed acknowledgement mechanism.” The cited reference gives an example for two packets to determine delayed ACK mechanism.); and determining a round trip time (RTT) of the packet based on the sending time of the packet and the receive time of the subsequent 

Regarding claim 8, the method of claim 1, further comprising: 
determine a respective ACK sequence number of a following packet based on first packet information of the following packet ([0109] “It is possible to predict the actual state of the delayed acknowledgement mechanism adopted by partner end B” and aforementioned in [0108] searching in the search tables shown in Fig. 6A and 6B, and comparing also reads on determining if ACK numbers match.); and 
in response to a determination that the respective ACK sequence number of the following packet matches a second expected ACK sequence number, determining a round trip time (RTT) of the packet based on second packet information of the packet and the first packet information of the following packet ([0101] describes about transmitting 4 different segments at TS11, TS12, TS13 and TS14. For simplification, only the first two segments are captured for their ACK segment from end B at time TS15 and TS16. “if end A starts measurement at the measurement point TS11, it ends the round trip time measurement upon receiving an acknowledgement segment from partner end B at a timing TS16.”).

Regarding claim 12, the system of claim 11, wherein the instructions, when executed by the one or more processors, cause the system to: 
select a range of packet sequence numbers ([0080] “The acknowledgement number (sequence number) is to undergo a range search. Furthermore, in this embodiment, for each transmission segment, the socket number, start sequence number, and last sequence number of a corresponding transmission segment are registered in the search table 501.”); 
determine a packet sequence number of the packet based on packet information of the packet (Fig. 6A; 604 [0065] “the information 604, a sequence number A representing the start sequence number of transmission segments as data information”, and 605 [0065] “the information 605, a sequence number B indicating the end sequence number of the segments”); and 
determine that the packet sequence number of the packet is within the range of packet sequence numbers ([0080] describes more on sequence number range search in view of Fig. 12B.).

Regarding claim 19, the system of claim 11, wherein the expected ACK sequence number is determined without the different packet (Fig. 19 depicts time line analysis for packets, for instance, a packet is sent at TS11 and its ACK is received at TS 15, and [0107 and Fig. 20] “In step S1002, the RTT measurement control sequencer 503 gives, to the search unit 502 as search keys, the socket number and a value obtained by subtracting one from the sequence number of the received .

Claims 6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Shimakura (US 2009/0323543) in view of Isobe (US 2007/0201474, “Isobe”) and further in view of Sivakumar et al. (US 2005/0185621, “Sivakumar”).
Examiner’s note: in what follows, references are drawn to Shimakura unless otherwise mentioned.
Regarding claim 6, the method of claim 1, further comprising: 
determining a sending time (Fig. 6B; 702 “Time Stamp”), a packet sequence number (Fig. 6A; 604 [0065] “the information 604, a sequence number A representing the start sequence number of transmission segments as data information”, and 605 [0065] “the information 605, a sequence number B indicating the end sequence number of the segments”) and a packet size (Fig. 6B; 703 “Size”) of the packet based on packet information (Fig. 20; S1002 and S1003). 
It is noted that while disclosing packets transmitted at different times, Shimakura does not specifically teach about more components in a network. It, however, had been known before the effective filing date of the instant application as shown by Sivakumar in a disclosure “Systems and methods for Parallel Communication” (Title) as follows;

It, therefore, would have been obvious to one of ordinary skill in the art at before the effective filing date of the instant application to modify Shimakura's method by using the features of Sivakumar in order to have more effective method such that “The systems and methods may dynamically adapt to changes in the network resources to continuously provide the desired communication performance.” [Sivakumar, 0022].

Regarding claim 17, the system of claim 11, wherein the instructions, when executed by the one or more processors, cause the system to: 
determine a sending time (Fig. 6B; 702 “Time Stamp”), a packet sequence number and a packet size of the packet based on packet information (Fig. 6A; 604 [0065] “the information 604, a sequence number A representing the start sequence 
determine a receive time of a further packet received by the component ([0109] and Fig. 19 “although registration information at the timing TS11 earlier than the timing TS12 remains, registration information at the timing TS12 is searched because of the delayed acknowledgement mechanism.” The cited reference gives an example for two packets to determine delayed ACK mechanism.); and determine a round trip time (RTT) of the packet based on the sending time of the packet and the receive time of the further packet ([0110] “In step S1004, the sequencer 503 calculates estimation values and deviation values from the above-described time stamp information. In this embodiment, the sequencer 503 calculates the estimation values and deviation values” and the rest of the [0110] describes actual calculation for RTT based on TCP segments transmitted at TS11 and TS12.).
It is noted that while disclosing packets transmitted at different times, Shimakura does not specifically teach about more components in a network. It, however, had been known before the effective filing date of the instant application as shown by Sivakumar as follows;

It, therefore, would have been obvious to one of ordinary skill in the art at before the effective filing date of the instant application to modify Shimakura's method by using the features of Sivakumar in order to have more effective method such that “The systems and methods may dynamically adapt to changes in the network resources to continuously provide the desired communication performance.” [Sivakumar, 0022].

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Shimakura (US 2009/0323543) in view of Isobe (US 2007/0201474, “Isobe”) and further in view of Mihaly et al. (US 2017/0085483, “Mihaly”).

Regarding claim 9, it is noted that while disclosing packets transmitted at different times, Shimakura in view of Sivakumar does not specifically teach about a congestion level. It, however, had been known before the effective filing date of the instant application as shown by as follows;
the method of claim 1, further comprising: determining a congestion level of the network based at least on a round trip time (RTT) of the packet ([Mihaly, 0053] “A respective aggressiveness parameter, e.g. the speed of additive increase in octets per round trip time (RTT), is set for the connection level congestion control and the aggregate level congestion control.  The aggressiveness parameter for the aggregate level congestion control comprises an aggregate aggressiveness of all per aggregate stream congestion controls.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Shimakura's method by using the features of Mihaly in order to have more effective method such that “The method provides a resource-efficient and proper congestion control for transport protocols multiplexing different streams.” [Mihaly, 0010]. 

Claims 10 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Shimakura (US 2009/0323543) in view of Isobe (US 2007/0201474, “Isobe”) and further in view of Ming et al. (US 2017/0324518, “Ming”).

Regarding claims 10 and 18, it is noted that while disclosing packets transmitted at different times, Shimakura in view of Sivakumar does not specifically teach about packet loss rate based on non-duplicative packets. It, however, had been known before the effective filing date of the instant application as shown by Ming as follows; 
the method of claim 1 and the system of claim 11, respectively, further comprising: determining a number of non-duplicative packets ([Ming, 0068] “determine an updated state based in part on the packet error rate determined from a number of the data frames that contained an error; and retransmit the data frames that contain the error.”); and determining a packet loss rate of the network during a time period based at least on the number of non-duplicative packets ([Ming, 0068] “determine a packet error rate at least based on the received BA” Note that BA stands for Block Acknowledgment.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Shimakura's method by using the features of Ming in order to have more effective method such that “provides novel networking mechanisms that enable a station to select a transmission BA state based on an adaptive BA mechanism.  The technique generally reduces or removes the need for one to one matching of packets” [Ming, 0030].

Allowable Subject Matter
Claims 3-4 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411